Title: To George Washington from Thomas Hughes, 29 May 1790
From: Hughes, Thomas
To: Washington, George



May it please your Excellency,
Newport [R.I.] May 29th 1790.

If long Service and great Sufferings can Supply the place of extraordinary Merit (of which I dare not boast) your Excellency will excuse me for humbly representing, that I entered the Service of the United States in May 1775, as a Commissioned Officer. That as such I was Present on Long-Island in the action that took Place there on the 27th of August 1776, under the Command of Colo. Hitchcock and there in that Action received a Gun Shot Wound. The Ball passing through both Thighs a

Little below the Hips and Shattered my right Thigh Bone from which I recovered after more than twelve Months pain and Lanquish. that upon my Recovery I immediately rejoined my Regiment under the Command of Colo. Israel Angell and was appointed and Commissioned a Captain therein upon the 27th June 1777, and as Luck Continued untill the end of the War under the Command of Colo. Jeremiah Olney at all times conducting myself irreproachably and to the Best of my skill and abillity.
Now Sir I humbly ask your Excellency In Consideration of my Services and Sufferings, that I may be Appointed Naval officer for the Port and District of Newport Which is the place of my Nativity, and this will Confer a Lasting Obligation and fully Compensate sr your Excellency much oblidge[d] and most obedient Humble Servant

Thomas Hughes

